HODGES, J.
¶ 1 This is an indemnity action. The underlying action resulted from injuries sustained by an employee of Appellant, Fort Worth Grain Exchange (Employer). The employee suffered electrical shock while standing on a railway car and using a metal probe to sample grain. The probe touched a high-voltage electric line owned by Appellee, Public Service Company of Oklahoma (PSO).
¶2 The employee sued PSO, the manufacturer of the grain probe, and the owners of the grain elevator where the accident occurred. PSO brought Employer into the action as a third-party defendant alleging that Employer was required to indemnify PSO for any liability PSO incurred from the accident. The underlying action was dismissed when the employee reached settlements with the defendants. PSO paid the injured worker $610,000.00. In a separate proceeding, Employer paid workers’ compensation benefits to its injured employee. PSO then brought this indemnity action against Employer to recover the $610,000.00 paid to the injured worker.
¶ 3 The trial court entered summary judgment for PSO, despite Employer’s demands for a jury trial to determine the issues of contributory negligence and assumption of 'the risk. Judgment was entered for the entire amount PSO paid to Employer’s injured employee.
¶ 4 Employer claims the trial court erred by granting summary judgment while issues of contributory negligence and assumption of the risk remained unresolved. PSO asserts the trial court’s judgment was required under the liability imposed by the “six foot” rule found at title 63, section 981, of the Oklahoma statutes and the indemnity provision found at section 984.
¶ 5 Section 981 prohibits anyone from doing anything which might place a person or an object within six feet of any electric line or conductor.1 Section 984 provides that one who violates the “six foot” rule of section 981 “shall be liable to the owner or operator of such high voltage line or conductor ... for all liability incurred by such owner or operator as a result of any such accidental contact.” 2
¶ 6 Employer argues that because it has paid workers’ compensation benefits to its injured worker, the exclusive remedy provisions3 of the Workers’ Compensation Act make it immune to any other liability. The identical argument, however, was rejected in Travelers Insurance Co. v. L.V. French Truck Service, 770 P.2d 651 (Okla.1988). *325There, this Court specifically held that the immunity afforded an employer by the Workers’ Compensation Act does not extend to liability imposed by section 984. Id. at 554. See also Ring v. Public Serv. Co., 775 P.2d 1356, 1358 (Okla.1989).
¶ 7 Employer then relies on section 987 of title 63 which states that the “six foot” rule does not apply to “the operation or maintenance of any equipment traveling or moving upon feed rails of any railroad company subject to the Interstate Commerce Commission and/or to the Corporation Commission of the State of Oklahoma.” Okla. Stat. tit. 63, § 987(c) (1991). However, the injured worker was sampling grain that merely happened to be in a railway car. His activities had nothing to do with the operation or maintenance of railroad equipment. Employer’s reliance on section 987 is misplaced.
¶ 8 Finally, Employer invokes article 23, section 6, of the Oklahoma Constitution which provides that “[t]he defense of contributory negligence or of assumption of the risk shall, in all cases ... whatsoever, be a question of fact and shall at all times, be left to the jury.” It argues that the trial court’s summary judgment against it was therefore error.
¶ 9 Employer is correct in asserting that it has been deprived of its opportunity to have a jury decide the issue of the injured worker’s part in the electrocution. This Court has “expressly noted that the defense of contributory negligence is available to a defendant in a [section] 984 indemnity claim ... against the employer.” Ring, 775 P.2d at 1358 (citing Travelers, 770 P.2d at 556 n. 18). On remand the trial court is directed to submit issues of contributory negligence or assumption of the risk to a jury as questions of fact.
TRIAL COURT REVERSED; CAUSE REMANDED WITH DIRECTIONS.
¶ 10 KAUGER, C.J., LAVENDER, HARGRAVE, OPALA, and WATT, JJ., concur.
¶ 11 SUMMERS, V.C.J., SIMMS and ALMA WILSON, JJ., concur in part; dissent in part.

. No person, firm, corporation or association shall, individually or through an agent or employee and no person as an agent or employee of any person, firm, corporation or association, shall perform or permit any agent or employee to perform any function or activity upon any land, building, highway, or other premises, when it is possible during the performance of such activity for any person or employee engaged in performing work connected with or related to such function or activity to move to or to be placed in a position within six (6) feet of any high voltage overhead electrical line or conductor, or when it is possible for any part of any tool, equipment, machinery or material to be used by any such person or employee to be brought within six (6) feet of any such overhead high voltage line or conductor through any lateral, vertical or swinging motion during the performance of such function or activity.
Okla. Stat. tit. 63, § 981 (1991).


. Every person, firm, corporation, association, and every agent or employee of any such person^ firm corporation, or association, who violates any of the provisions of the act, shall be guilty of a misdemeanor, and upon conviction thereof, shall be liable to a fine of not more than Five Hundred Dollars ($500.00), or imprisonment in the county jail for a term not to exceed six (6) months, or both such fine and imprisonment; and in addition thereof, if such violation results in physical or electrical contact with any overhead high voltage line or conductor, the person, firm, corporation or association violating the provisions of this act, shall be liable to the owner or operator of such high voltage line or conductor for all damage to such facilities and for all liability incurred by such owner or operator as a result of any such accidental contact.
Okla. Stat. tit. 63, § 984 (1991).


.Under the Workers’ Compensation Act, ”[e]v-eiy employer ... shall pay or provide ... compensation according to the schedules of the Workers’ Compensation Act for the disability or death of an employee arising out of and in the course of employment, without regard to fault as a cause of the injury_” Okla. Stat. tit. 85, § 11 (Supp.1997). The Act goes on to provide that [t]he liability prescribed in section 11 of this title shall be exclusive and in place of all other liability of the employer and any of his employees. ...” Id. at § 12.